Citation Nr: 9914080	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-45 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected bilateral 
hearing disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
RO.  

In February 1998, the Board remanded the case so that the RO 
could schedule the veteran for a hearing before a Member of 
the Board.  In compliance with the Remand, a hearing was 
scheduled and conducted in February 1999.  This development 
having been completed, the case is now appropriately before 
the Board for consideration.  



REMAND

In January 1996, the veteran underwent a private audiological 
evaluation conducted by James M. Hardy, M.D.  At that time, 
he reported extensive exposure to loud noises in service and 
a long history of hearing aid use, approximately 25 years in 
duration.  Based on the examination and audiometric 
evaluation, Dr. Hardy opined that the veteran had severe mid 
and high frequency sensorineural hearing loss which was most 
likely related to his noise exposure in service.  

Subsequently, in November 1996, the veteran was afforded a VA 
audiometric examination.  The results showed pure tone air 
conduction thresholds as 20, 65, 80 and 85 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz, respectively, 
with a resultant average of 63 decibels.  Like measurements 
of the left ear were 20, 65, 65 and 65 decibels with an 
average of 54 decibels.  A speech discrimination score of 94 
percent was recorded for both the right and left ears.  The 
Board notes, however, that these speech discrimination scores 
are in stark contrast with those obtained at the January 1996 
private audiological evaluation, at which time a speech 
discrimination score of 48 percent was recorded for the right 
ear and 64 percent was recorded for the left.  

A recently received VA hearing evaluation form dated in 
January 1999 also reflected reduced discrimination scores, 
but was noted to be "[n]ot adequate for rating purposes."  
Because of the apparent inconsistency in the reported 
discrimination scores, the Board finds that further 
development of the claim is indicated prior to appellate 
handling.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his service-connected hearing 
disability since 1996.  After securing 
the necessary release, the RO should 
obtain copies of all records from any 
identified treatment source.  All VA 
records should be obtained in this 
regard.  

2.  The veteran should be afforded a VA 
audiology examination to evaluate the 
severity of the service-connected hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  Complete hearing 
testing should be done in this regard.  
The examiner also should provide for 
review a copy of the hearing work sheet 
prepared in connection with the 
examination.  The examiner should comment 
on the veteran's certified discrimination 
ability results in light of the other 
records results present in the claims 
folder.  

3.  After the development requested 
hereinabove has been completed, the RO 
should undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).














